Judgment, Su*748preme Court, New York County (Richard Andrias, J.), rendered January 24, 1989, convicting defendant, after jury trial, of robbery in the first degree (2 counts), robbery in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 9 to 18 years, 9 to 18 years, 4 to 8 years, 4 to 8 years, and 2Vz to 5 years, respectively, unanimously affirmed.
Defendant raises numerous issues which were previously rejected by this Court in deciding the appeal of codefendant Robert Devon (People v Devon, 184 AD2d 322, Iv denied 80 NY2d 928). In addition thereto, defendant claims reversible error in connection with the trial court’s jury charge on identification and the lack of a constructive possession charge during presentation of this case to the Grand Jury. We note that defendant’s additional claims are unpreserved by appropriate and timely exception or objection (CPL 470.05). In any event, the trial court’s detailed charge on identification conveyed to the jury the appropriate rules to be applied in arriving at its decision (People v Hurk, 165 AD2d 687, 688, lv denied 76 NY2d 1021), and as the evidence before the Grand Jury supported defendant’s actual, not constructive, possession of the gun in question, a constructive possession charge was uncalled for. Additionally, in view of the overwhelming evidence against defendant presented before the Grand Jury, it is unlikely that the grand jurors seized upon the testifying police officer’s single reference to the recovered gun as "stolen” as a basis for voting an indictment herein. Concur—Sullivan, J. P., Carro, Ellerin, Kassal and Nardelli, JJ.